DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-8) in the reply filed on 03/04/2022 without traversed is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 20160027578 A1) in view of Kim et al. (US 20150109088 A1).
Regarding Claim 1:
Nishino teaches that a multilayer board comprising: 
a first substrate (14, Fig. 3C; para 0036, Abstract) made of a thermoplastic resin; 
a first conductor pattern (24, Fig. 3C; para 0027) provided on an upper surface of the first substrate; 
a second substrate (13, Fig. 3C) made of a thermoplastic resin; 
a second conductor pattern (23) provided on an upper surface of 
the second substrate; and wherein 
the second substrate (construed from Fig. 3D)is in contact with the upper surface of the first substrate, and the first conductor pattern and the second conductor pattern are closest to each other in a lamination direction (not labeled; i.e. vertical direction of the elements 11-14 in Fig. 3D); and 
(i.e. elements 11-14 in Fig. 3D) including the first substrate and the second substrate that have been laminated and thermally compressed and bonded to each other at the predetermined press temperature (see para 0036, 0017).
Nishino does not teach that an insulation coating made of a material having lower fluidity at a predetermined press temperature than fluidities of the first substrate and the second substrate, and at least partially disposed between the first substrate and the second substrate to cover the first conductor pattern, as claimed.
However, Kim teaches that an insulation coating (31, Fig. 3; para 0040) made of a material and at least partially disposed between the first substrate (23) and the second substrate (50) to cover the first conductor pattern (42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Nishino in view of Kim to have an insulation coating made of a material and at least partially disposed between the first substrate and the second substrate to cover the first conductor pattern to improve the reliability of the components (see para 0043).
Although, modified Nishino does not explicitly disclose the functional characteristic “an insulation coating made of a material having lower fluidity at a predetermined press temperature than fluidities of the first substrate and the second substrate”, but the limitation “an insulation coating made of a material having lower fluidity at a predetermined press temperature than fluidities of the first substrate and the second substrate” is not patentable over modified Nishino, because, the limitation is directed to function or characteristic of claimed structure. Each of the limitation has been fully considered to the extent that the structure taught by modified Nishino, in fig. 3D, in configuration of Kim with fig. 3, is reasonably capable of functioning or having the characteristic claimed.  Basis in fact is provided by the fact that modified in fig. 3D, in configuration of Kim with fig. 3 teaches all of the structural features of the claimed limitation such as first and second substrate, conductor pattern and insulating coating. 
 Moreover, according to section 2114 of the MPEP, specifically, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding an insulation coating made of a material having lower fluidity at a predetermined press temperature than fluidities of the first substrate and the second substrate” will not defeat the teaching of prior art. Therefore, claim limitation “an insulation coating made of a material having lower fluidity at a predetermined press temperature than fluidities of the first substrate and the second substrate” is not patentable over modified Nishino.

Regarding Claim 2:
As applied to claim 1, the modified Nishino teaches that wherein the first conductor pattern and the second conductor pattern are located at positions shifted from each other in a plan view (construed from Nishino’s Fig. 3D).

Regarding Claim 3:
As applied to claim 1, the modified Nishino teaches that wherein the first conductor pattern and the second conductor pattern partially overlap each other in a plan view.  (construed from Nishino’s Fig. 3D).

Regarding Claim 4:
As applied to claim 1, the modified Nishino teaches that the first conductor pattern and the second conductor pattern are patterns of copper foil (see Nishino’s para 0035).

Regarding Claim 5:
As applied to claim 4, the modified Nishino teaches that wherein the insulation coating is an oxide film (see Kim’s para 0038) provided on a surface of the copper foil.

Regarding Claim 6:
 the modified Nishino teaches that the insulation coating is a thermosetting resin film (see Kim’s para 0064) that has been thermally cured at a temperature lower than the predetermined press temperature as explained in claim 1 analysis in above.

Regarding Claim 7:
As applied to claim 1, the modified Nishino teaches that the first conductor pattern and the second conductor pattern are coil patterns including a winding axis (not labeled; i.e. vertical direction in Fig. 3D); extending in the lamination direction (construed from Nishino’s Fig. 3D).

Regarding Claim 8:
As applied to claim 1, the modified Nishino teaches that the second substrate includes a via conductor (not shown; see Nishino’s para 0035) providing an inter- layer connection between the first conductor pattern and the second conductor pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837